Citation Nr: 0826540	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to January 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the Travel Board hearing, the undersigned 
granted a request to hold the case in abeyance 90 days for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
Additional evidence was submitted with a waiver of initial 
AOJ consideration following the Travel Board hearing.

Although the RO implicitly reopened the veteran's claim by 
deciding the issue on the merits in the July 2004 rating 
decision, the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.


FINDINGS OF FACT

1. An unappealed May 1974 rating decision denied service 
connection for a back condition essentially because there was 
no evidence of a residual back disability from the veteran's 
injury (strain) in service; a subsequent unappealed rating 
decision in October 1996 continued the denial, finding that 
current back disability was unrelated to service.  

2. Evidence received since the October 1996 rating decision 
raises questions about the nature and etiology of the 
veteran's current back disability, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a back disability, and raises 
a reasonable possibility of substantiating the claim.

3. While the veteran sustained a low back strain in service; 
it is not shown that a chronic back disability was manifested 
in service; arthritis of the back was not manifested in his 
first postservice year; and his current back disability is 
not shown to be related to service, to include the injury 
therein.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for a back disability 
may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2. Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the veteran was not given 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claim for 
service connection of a back disability, as is required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Inasmuch as this 
decision reopens the claim, any error in notice content or 
timing on that aspect of the appeal is harmless.

Regarding the underlying claim of service connection for a 
back disability, the veteran was advised of VA's duties to 
notify and assist in the development of the claim prior to 
its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) were previously 
associated with his claims file, and pertinent treatment 
records (and records from Social Security Administration 
(SSA)) have been secured.  The RO arranged for a VA 
examination in January 2004.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

An unappealed October 1996 rating decision continued the 
denial of service connection for a low back disability.  Such 
claim was initially denied by an unappealed May 1974 rating 
decision which found that the disability was not shown.  The 
October 1996 rating decision found, in essence, that the 
veteran's back disability was unrelated to injury in service.  

The evidence of record in October 1996 included SMRs that 
document that in August 1971, the veteran was involved in a 
motorcycle accident.  He complained of tenderness in his 
right leg, and was given a cane to assist in ambulation.  
There were no complaints of back pain at the time of this 
accident.  The veteran first complained of aching low back 
pain in October 1971.  There was no radiation, spasm, or 
neurological deficit.  A muscle relaxant was prescribed and 
the application of heat was recommended.  In August 1973, the 
veteran complained of back pain for two weeks.  He reported 
injuring his back once in 1971 (when he was prescribed a 
muscle relaxant and rest) and a second time about three weeks 
prior to his examination date when he was practicing with a 
fire hose.  On examination, there was minor tenderness at 
11th and 12th ribs, right.  There were no other findings 
pertaining to the back.  A minor low back strain was 
diagnosed, and the veteran was referred to physical therapy 
where he was given instructions on exercises he could perform 
at home.  Subsequent SMRs, including the veteran's January 
1974 separation physical examination report, are silent for 
any complaints, findings, treatment or diagnosis relating to 
a back disability in service.

On April 1974 VA examination, the veteran presented with 
significant obesity.  He was able to stand and walk with good 
balance, posture, and coordination of associated movements.  
There was a full range of movement in the lower extremities.  
The veteran's entire spine in profile showed good alignment, 
without scoliosis, though there was an increased lordotic 
curvature in the lumbar spine, and increased tenderness of 
the spinous processes at the lumbar and lumbosacral levels 
without radiation of discomfort.  A full range of movement 
was elicited for the entire spinal column.  X-rays of the 
thoracic spine and lumbar spine were also normal.  History of 
back strain, with residual lumbar myalgia was diagnosed.

Private treatment records from the Muskego Medical Clinic 
show that in September 1975, the veteran complained of back 
pain and reported injuring his back in 1971 while in service 
with back pain ever since.  Tenderness of the lumbar spine 
and minimal muscle spasm were noted.  The veteran was 
instructed in exercises, and low back sprain secondary to 
obesity was diagnosed.  In July 1976, the veteran was 
hospitalized for low back pain (and aching in the elbow and 
shoulder joints).  Lumbosacral sprain/strain, and joint pain 
of unknown etiology were diagnosed.  In September 1976, the 
veteran complained of joint and back pain.  Tenderness in the 
dorsal spine and muscle spasms were noted; arthritis was 
diagnosed.  In July 1977 the veteran again complained of back 
pain; tenderness was noted in the lumbosacral spine and 
lumbar spine.  Leg tests were normal.  Low back sprain was 
diagnosed.  

Private treatment records from Marshfield Clinic show that on 
August 1991 X-ray of the lumbar spine, there was no evidence 
of acute traumatic abnormality.  Mild disc space narrowing at 
L3-4 and spondylosis in the lower thoracic region were noted.  
The remainder of the examination was otherwise unremarkable.  
In September 1993, the veteran complained of diffuse aching 
across his lower back.  He did not relate this to his job as 
a welder, but noted he had been experiencing on and off back 
pain for about 5 years.  He did not appear to be in any acute 
distress, though he moved around slowly in the examining 
room.  His gait was normal and he was able to walk on his 
toes and heels.  Mild tenderness across the lower lumbar area 
was noted, but there was no significant spinal tenderness.  
"Recurrent back pain, in all likelihood a low back strain 
sort of problem" was diagnosed.

Evidence received subsequent to the October 1996 rating 
decision includes:

*	December 2002 to May 2006 private treatment records from 
S.W., D.O. showing that the veteran has, at various and 
continuous times, complained of and been treated for low back 
pain.  Osteoarthritis, probable herniated lumbar disc, and 
degenerative joint disease (DJD) were variously diagnosed.  
In a July 2003 treatment record, it was noted that the 
veteran stood on his feet, on hard cement floors, for 8 to 10 
hours a day, and that there was a high probability that his 
osteoarthritis of the lumbar spine started in service when he 
had three serious back injuries.  S.W., D.O. also submitted a 
July 2003 letter stating, "[The veteran's] back problems is 
at least as likely as not caused from or aggravated by his 
duties in military service."  X-ray and MRI studies were 
completed in May 2006; they showed degenerative disc disease 
from T11 to SI, moderate narrowing of the right L4-5 foramen, 
and levoscoliotic configuration of the lumbar spine.
*	On January 2004 VA examination, the veteran was found to 
be obese and with obvious grimaces and groans with movement.  
Limitations of thoracolumbar motion/painful motion were 
noted.  The veteran reported that prior X-rays and MRIs found 
DJD of the spine.  Lumbar back strain with decreased range of 
motion was diagnosed.  After reviewing the claims file, in a 
July 2004 opinion statement, the VA examiner noted the 
reports of lumbar strain and treatment with physical therapy 
in service, and that a back condition was not found when the 
veteran was initially evaluated after service.  Based upon 
the foregoing, in his opinion, the veteran's back condition 
was "less likely than not related to service injury."  His 
rationale for this opinion was that there was a "lack of 
continuing evidence on the history of back treatments and 
also the statement on discharge form that back condition was 
not claimed at that time."

*	VA outpatient treatment records from January 2005 to 
February 2007 show consistent complaints and treatment of low 
back pain.  X-rays of the thoracic spine and lumbosacral 
spine in July 2006 showed degenerative spine and disc 
disease.  

*	Records from SSA received in July 2007 relate to knee 
and foot disabilities.  They are silent for any complaints, 
findings, treatment, or diagnosis relating to a back 
disability.

*	April to May 2008 private treatment records from 
Langlade Memorial Hospital were submitted following the 
veteran's April 2008 Travel Board hearing.  A waiver of 
initial AOJ consideration for this evidence was received in 
July 2008.  These records show that X-rays of the lumbar spin 
showed increased lordosis with degenerative changes and 
osteophytes at multiple levels, as well as degenerative disc 
changes.  X-ray of the thoracic spine revealed significant 
kyphosis, especially emanating at the lower thoracic spine.  
The physician provided an opinion regarding the etiology of 
the veteran's neck (cervical spine) disability.  As for the 
thoracic spine, the physician could not give an opinion based 
upon the X-rays alone, as the findings shown in the X-ray 
could have been caused by a developmental cause or spinal 
compression fractures in that area.

In support of his claim, the veteran has also submitted 
numerous statements arguing essentially that he injured his 
back on four occasions in service, and that he filed his 
initial claim of service connection for a back disability 
within one year of his discharge from service with a VA 
examination diagnosing history of back strain with residual 
lumbar myalgia.  He argued, in essence, that chronic disease 
presumptive provisions should apply, and that he should 
prevail on that basis.  He also argued, in the alternative, 
that he has been treated continuously for back strain since 
service, and should be granted service connection on that 
basis.

C.	Legal Criteria

As noted above, the veteran's claim of service connection for 
a back condition was denied in May 1974.  He was properly 
notified of the decision and of his appellate rights; he did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  A subsequent unappealed rating decision in October 
1996 continued the denial; it is the last final decision in 
the matter of service connection for a back disability.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 



D.	Analysis

Reopening of the Claim

The Board finds that the evidence received since the October 
1996 unappealed rating decision is new and material because 
it was not before agency decision-makers at that time, and 
directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim remained 
denied in October based essentially on findings that although 
the veteran was shown to have a back disability, it was not 
shown to be related to his service.  Treatment records 
received since the October 1996 rating decision includes 
medical opinions to the effect that the veteran's back 
disability is related to (was incurred in) service.  When 
taken at face value, as required when determining solely 
whether to reopen a previously denied claim, the additional 
evidence received is competent evidence that relates to the 
matter of a nexus between the veteran's current back 
disability and an injury in service, and raises a reasonable 
possibility of substantiating the claim.  Thus, the 
additional evidence received is new and material and is 
sufficient to reopen the claim of entitlement to service 
connection for a back disability.  

De Novo Review - 

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

It is not in dispute that the veteran now has back 
disability, including degenerative disease of the spine and 
disc disease.  It is also not in dispute that he strained his 
back in service.  What he must still show to establish 
service connection for his back disability is that the 
current disability is related to his back injury in service.  
Significantly, there is no evidence that arthritis of the 
back was manifested in service or in the first postservice 
year; consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 do not apply (as the veteran 
alleges).
The record includes both medical evidence that tends to 
support the veteran's claim of service connection for a back 
disability and medical evidence that is against such claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim 
includes a July 2003 statement from S.W., D.O., opining, 
"[The veteran's] back problems is at least as likely as not 
caused from or aggravated by his duties in military 
service."  S.W., D.O., does not explain the rationale for 
his opinion, but merely states his conclusion.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held, "A 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  S.W., D.O., did not support his 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  

The veteran has also submitted a report of an April and May 
2008 medical evaluation at Langlade Memorial Hospital, at 
which time a physician stated that based on X-ray findings, 
the only possible etiology of the veteran's neck disability 
would be a traumatic injury.  He opined that since the 
veteran's only significant spinal injuries were in service, 
such would be the only reasonable explanation for the 
veteran's neck disability.  However, this opinion addresses 
primarily neck (not back) disability, and is based solely on 
the history that the veteran provided and not an independent 
review of the veteran's entire medical record.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).  Significantly, 
the physician admitted to not having any SMRs available to 
review, the veteran could not recall any cervical injuries 
either in service or postservice, and the veteran's SMRs are 
silent for any complaints related to his cervical spine or 
neck in service.  As for the veteran's thoracic spine 
wedging, the physician indicated he could not provide an 
opinion as to its etiology.  He did not offer an opinion as 
to the etiology of the increased lordosis with degenerative 
changes and osteophytes at multiple levels along the 
veteran's lumbar spine.

In contrast, the physician who conducted the January 2004 VA 
examination reviewed the veteran's claims file, including his 
SMRs, and provided a rationale for his opinion.  
Specifically, in July 2004 he opined that the veteran's 
"back condition is less likely than not related service 
injury," and noted that although SMRs showed reports of a 
lumbar strain and treatment with physical therapy, a back 
condition was not shown in May 1974.  He also pointed out 
that there was a lack of continuity in the veteran's history 
of back treatment, and that the January 1974 service 
separation physical examination was silent for any back 
complaints.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA examiner's July 2004 opinion 
as it contains a complete description of the back disability, 
was based on a review of the entire claims file, and includes 
a rationale for the opinion provided.  

The veteran's own statements relating his back disability to 
his back strain in service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Notably, the veteran has argued that he had 
a back disability shown within one year of his separation 
from service.  The April 1974 VA examination diagnosed 
history of back strain, with residual lumbar myalgia.  
Myalgia is pain in a muscle or muscles, and pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted. 
 Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001); DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1233 (31st ed. 2007) (defining myalgia).  He also 
asserts that he was treated continuously for back strain 
after his separation from service.  In September 1975, when 
the veteran complained of low back pain and reported his 
treatment in-service for such complaint, his physician stated 
that his back complaints were secondary to obesity (and un 
related to his service).  Arthritis was not diagnosed until 
September 197 1991 X-ray of the lumbar spine showed no 
evidence of traumatic abnormality.

As it has been found that the July 2004 opinion by the 
January 2004 VA examiner has more probative value than the 
July 2003 private opinion of S.W., D.O., or the private 
opinions in the April and May 2008 treatment records from 
Langlade Memorial Hospital, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine does not 
apply; the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is granted; however, service connection for a back 
disability is denied on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


